_ Case 2:21-cr-00286-JFC Document 3 Filed ‘4 Page 1 of 4

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA

 

-)
) .
V. ) Criminal .No. a - 296
) [UNDER SEAL]
) (18 U.S.C. § 1349) :
MARKUS CARWELL ) , 5
JAMILAH SHABAZZ ) a 4 L E ‘
INDICTMENT. JUN 29 2021
CLERK U.S. DISTRICT COURT
_ INTRODUCTION "WEST. DIST. OF PENNSYLVANIA
1. At all times material to this Indictment, the United States government has

been taking steps to slow the spread of the novel coronavirus (COVID-19) and to mitigate its
Impact on the public’s health and economic well-being.

2. | On or about March 27, 2020, the Coronavirus Aid, Relief, and Economic
Security Act (CARES Act) was signed into law. The CARES Act created the Pandemic
Unemployment Assistance (PUA) program, which provided unemployment benefits to individuals
who were sel-employed, seeking part-time employment, or otherwise would not qualify for
regular unemployment compensation or extended unemployment benefits.

3. The CARES Act also provided for an emergency increase in unemployment
compensation benefits, referred to as Federal Pandemic Unemployment Compensation (FPUC).
FPUC provided eligible individuals with $600.00 per week in addition to the weekly benefit
amount they received from certain other unemployment compensation pro grams, including PUA.

4.. Individuals are only eligible for PUA benefits if they: are unemployed for
reasons related to the COVID-19 pandemic and are available to work. |

5. The PUA and FPUC programs (collectively, “pandemic benefits”) are

administered by the various states, including the Commonwealth of Pennsylvania, but their
Case 2:21-cr-00286-JFC Document 3. Filed.06/29/21 Page 2 of 4

benefits are funded in part by the federal government, In order to receive pandemic benefits
through the Commonwealth of Pennsylvania, an applicant must access a website maintained by
the Commonwealth of Pennsylvania and file a claim.
6. ~ Once an. applicant is at the website, the individual is required to enter
personally identifiable information, including his or her name, date of birth, Social. Security
_ number, email address, phone number, and physical address. An applicant is then required to
+ answer a series of questions to determine their eligibility and payment amount, |

7. To receive PUA and FPUC benefits through the Commonwealth of
Pennsylvania, an applicant must certify that they were affected by the pandemic in the -
Commonwealth of Pennsylvania.

8. Upon completion, the application is submitted to. the Pennsylvania
Department of Labor and Industry for review. If approved, the applicant is notified of the amount
they will be paid per PUA, which is referred to as the “benefit amount,” and the amount they will
be paid per FPUC, which is referred to as the “stimulus amount” or “supplemental amount.”

9. Following the submission of a claim, and in order to receive benefits for a_
subsequent week of unemployment, an individual must certify continued eligibility for PUA
benefits for that week. Once certification is submitted, the applicant is notified of the “benefit
amount” and the “stimulus amount” of their submitted claim.

10. At all relevant times, defendant MARKUS CARWELL was imprisoned at
SCI Greene, in Waynesburg, Pennsylvania, where he lacked the méans to file acclaim for pandemic
benefits. oo

11. At all relevant times, defendant JAMILAH SHABBAZ, an associate of

defendant MARKUS CARWELL, resided in York, Pennsylvania.
Case 2:21-cr-00286-JFC Document 3 Filed 06/29/21 Page 3 of 4

12. At all relevant times, the defendants knew that MARKUS CARWELL was -
unavailable to accept work and was unemployed as a result of his imprisonment, rather than as a
result of COVID-19.

| ‘COUNT ONE

The grand jury charges:

13. Paragraphs one through twelve of this Indictment are hereby incorporated
as if fully set forth herein. «

14. From in and around July 2020, and continuing thereafter until in and around
August 2020, in. the Western District of Pennsylvania and elsewhere, the defendants, MARKUS
| CARWELL and JAMILAH SHABAZZ, knowingly and willfully did conspire, combine,
confederate and agree with each other, to commit an offense against the United States, that is, mail
fraud in violation of 18 U.S.C. § B41, |

\

MANNER AND MEANS OF THE CONSPIRACY

 

15.. It was a part of the conspiracy that defendants MARKUS CARWELL and
JAMILAH SHABAZZ agreed to obtain pandemic benefits through the submission of fraudulent
claims in the names of CARWELL and other incarcerated individuals known to the grand jury as
K.R, C.D., and S.M., all of whom who were unavailable to accept-work and were unemployed as
a result of their imprisonment, rather than as a result of COVID-19.

16. It was further a part of the conspiracy that defendants MARKUS
CARWELL and JAMILAH SHABAZZ entered into that agreement knowing of its purpose, to
wit, to obtain pandemic benefits by means of false and fraudulent pretenses, representations and
promises through the United States mail. |

17. It was further a part of the conspiracy that defendant MARKUS CARWELL
Case 2:21-cr-00286-JFC Document 3 Filed 06/29/21 Page 4of4 —

. provided to defendant JAMILAH SHABAZZ his personally identifiable information, as well as
the personally identifiable information of other individuals, including K.R, CD. and S.M. - |
| 18. . It was further a part of the conspiracy that defendant JAMILAH SHABAZZ
filed, or caused to be filed, claims in the names of defendant MARKUS CARWELL, K.R, C.D.,
and S.M. with the Pennsylvania Department of Labor and Industry, falsely representing that she
was these individuals, that these individuals were available to work, and that they were
unemployed as a direct result of the COVID-19 pandemic.
19, It was further a part of the conspiracy that bank cards in the names of
defendant MARKUS CARWELL and K.R, C.D., and S.M. were transmitted by the
| Commonwealth of Pennsylvania, to defendant JAMILAH SHABAZZ’s home address in York,
Pennsylvania, via the United States mail. |
| In violation of Title 18, United States Code, Section 1349.

A True Bill, .

ae Zo Cry tatlihne

STEPHEN R. KAUFMAN
Acting United States Attorney
‘PA ID No. 42108

 
